lightbridge, inc.

Employee’s Restricted Stock Agreement

1. Restricted Stock Award and Acceptance. Lightbridge, Inc. (the “Company”) has
authorized to (the “Grantee”), a restricted stock award (the “Award”) at no cost
to the Grantee, pursuant to the Company’s 2004 Stock Incentive Plan (the
“Plan”), of shares (the “Shares”) of common stock, $0.01 par value (“Common
Stock”), of the Company, subject to the terms and conditions of this Agreement
and the Plan. The Award is subject to acceptance by the Grantee on or before the
date set forth in the Grantee’s Acceptance Form attached hereto. By signing and
dating the Acceptance Form, the Grantee accepts the Award as of the date set
forth below his name on the Grantee’s Acceptance Form (the “Acceptance Date”).
If the Grantee does not sign the Acceptance Form prior to the acceptance date in
the Acceptance Form attached hereto, the Award shall be null and void. Except
where the context otherwise requires, the term “Company” shall include any
parent and all present and future subsidiaries of the Company as defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the “Code”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Plan.

2. Forfeitable Shares and Vested Shares. All Shares shall be deemed to be
“Forfeitable Shares” until the Company’s right of purchase or forfeiture,
described in Section 4, has expired (and the Grantee’s right to retain such
shares has accrued) in accordance with the vesting schedule set forth in
Section 3. Forfeitable Shares shall be subject to purchase or forfeiture as
described in Section 4, below. “Vested Shares” are Shares held by the Grantee as
to which the Company’s right of purchase or forfeiture has expired (and the
Grantee’s right to retain has accrued) based on the stock vesting schedule. All
certificates representing Forfeitable Shares shall remain in the possession of
the Company until such shares become Vested Shares in accordance with the terms
of this Agreement.

3. Vested Shares.

3.1 Vesting Schedule. The Company’s right of purchase or forfeiture shall expire
and the Shares shall become Vested Shares if the Grantee remains employed by the
Company through the vesting dates set forth in the following schedule: Shares
shall become Vested Shares on a quarterly basis at a rate of 6.25% per quarter
until fully vested upon the fourth anniversary of the date of the Award.

3.2 Change in Control: Notwithstanding the foregoing vesting schedule, in the
event of a Change in Control (as defined in the Plan) then 50% of any remaining
Forfeitable Shares shall become Vested Shares, and the remaining balance shall
continue to vest on a quarterly basis in accordance with the provisions of
paragraphs of Section 3.1, as applicable. The provisions of this Section 3.2
shall not be deemed to limit the authority of the Committee to take actions
including, without limitation, further acceleration with respect to Forfeitable
Shares.

1

4. Purchase or Forfeiture of Forfeitable Shares.

4.1 Right of Company to Purchase or Require Forfeiture. If for any reason the
Grantee ceases to be employed by the Company for any reason (including, without
limitation, by reason of the Grantee’s death, disability or voluntary
resignation, or the Company’s dismissal of the Grantee for any reason, with or
without cause), then the Company shall have the right to purchase or require
forfeiture of (if acquired at no cost) from the Grantee or his or her personal
representatives, estate or heirs, as the case may be, all Shares which as of the
date of such termination of employment constitute Forfeitable Shares. There
shall be no further accruals under the vesting schedule, and no further
Forfeitable Shares shall become Vested Shares, from and after the date of any
such termination of employment, except to the extent that the Company does not
exercise its purchase or forfeiture right in accordance with Section 4.2.

4.2 Exercise of Purchase Right or Requirement of Forfeiture. The Company may
exercise its right to purchase or require forfeiture the Forfeitable Shares by
delivering written notice of its election to exercise such right to the Grantee
or by sending such notice to the Grantee or his or her personal representative,
estate or heirs, as the case may be, at the Grantee’s last known address, in
each case within ninety (90) days after the termination of the Grantee’s
employment with the Company. Such notice shall specify the number of Forfeitable
Shares to be purchased or forfeited and shall be accompanied by a check in the
amount of the original purchase price, if any, paid by the Grantee for said
Shares. If and to the extent that the Company does not exercise its right to
purchase or require forfeiture the Forfeitable Shares by giving notice within
the 90-day period, the Company’s right to purchase or require forfeiture of any
Forfeitable Shares shall terminate automatically effective upon the expiration
of the 90-day period, and the Forfeitable Shares shall become Vested Shares to
the extent not purchased or requested to be forfeited by the Company.

4.3 Forfeiture of Forfeitable Shares. The Grantee’s rights in all Forfeitable
Shares which are purchased by or required to be forfeited to the Company in
accordance with Section 4.2 shall terminate as of the date of repurchase, and
the Company may thereupon cancel the certificate or certificates representing
such Forfeitable Shares on its books. In the event that the certificates then
being retained by the Company under this Agreement also represent other shares
of Common Stock not being forfeited to the Company, the Company shall issue to
the Grantee replacement certificates for such other shares.

4.4 Nontransferability of Shares. No Forfeitable Shares may be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) or otherwise disposed of prior to their becoming Vested Shares. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
Forfeitable Shares, or upon the levy of any attachment or similar process upon
Forfeitable Shares, the Company shall have a right of Forfeiture with respect to
such Forfeitable Shares.

5. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall confer upon the Grantee any right with respect to the continuation of his
or her employment by the Company or interfere in any way with the right of the
Company at any time to terminate such employment or to increase or decrease the
Grantee’s compensation.

6. Rights as a Shareholder. The Grantee shall have the rights of a shareholder
with respect to all of the Forfeitable Shares and the Vested Shares held by the
Grantee (including, without limitation, any rights to vote and to receive
dividends or non-cash distributions with respect to such shares) unless and
until the Company exercises its right of repurchase or forfeiture as to any or
all of the Forfeitable Shares in accordance with Section 4.

7. Availability of Tax Election; Withholding.

7.1 Section 83(b) Election and Section 16 Requirements. The Company and the
Grantee shall comply with all federal and state laws and regulations respecting
the withholding, deposit and payment of any income, employment or other taxes
relating to the Award. With respect to an Award that is subject to Section 83
(or any comparable successor provision) of the United States Internal Revenue
Code, the Grantee acknowledges and agrees that (s)he is familiar with the
provisions of Section 83, that (s)he understands that within thirty (30) days of
the date of grant of the award (s)he has the right to file and is solely
responsible for filing an election under Section 83(b) of the Code with respect
to the federal income tax treatment of the Award, and that (s)he has consulted
his or her personal tax advisor about the tax consequences of the Award. If the
Grantee is subject to Section 16 of the Securities Exchange Act of 1934, then
the Grantee acknowledges and agrees that the he is obligated to, and will, file
a report concerning his acquisition of the Award with the Securities and
Exchange Commission.

7.2 Withholding. Grantee shall, no later than the date as of which the value of
any Shares first becomes includable in the gross income of the Grantee for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of any Federal, state, local
and/or payroll taxes of any kind required by law to be withheld with respect to
such income. The Company and its Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Grantee.

Grantee may elect to have such tax withholding obligation satisfied, in whole or
in part, by (i) authorizing the Company to withhold from the Shares a number of
shares with an aggregate Fair Market Value (as defined in the Plan, and
determined of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award, or (ii) delivering to the
Company a number of Shares with an aggregate Fair Market Value (as of the date
the withholding is effected) that would satisfy the withholding amount due.

8. Miscellaneous.

8.1 Lock-Up. By accepting this Award, Grantee agrees that, if so requested by
the Company or by the underwriters managing any underwritten offering of the
Company’s securities, the recipient will not, without the prior written consent
of the Company or such underwriters, as the case may be, sell, make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of any
shares subject to any such Award during the Lock-up Period, as defined below.
The “Lock-Up Period” shall mean a period of time not exceeding 180 days or, if
greater, such number of days as shall have been agreed to by each director and
executive officer of the Company in a substantially similar lock-up agreement by
which each such director and executive officer is bound. If requested by the
Company or such underwriters, the Grantee will enter into an agreement with such
underwriters consistent with the foregoing.

8.2 Legend. Any certificate representing Shares shall be subject to a legend in
substantially the following form:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AGREEMENT
DATED . ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE IN VIOLATION OF SUCH AGREEMENT SHALL BE NULL AND VOID AND WITHOUT
EFFECT. A COPY OF THE AGREEMENT MAY BE OBTAINED FREE OF CHARGE FROM THE
SECRETARY OF THE COMPANY.”

8.3 Stock Power. Grantee hereby agrees to execute and deliver to the Secretary
or Assistant Secretary of the Company a stock power (endorsed in blank) hereto
covering this Award and authorizes the Secretary or Assistant Secretary to
deliver to the Company for cancellation any and all Shares that are forfeited or
withheld under the provisions of this Agreement.

8.4 Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Grantee.

8.5 Notices. All notices or other communications under this Agreement shall be
in writing, shall be deemed to have been made if delivered in hand, sent by
nationally recognized courier service by means of overnight delivery with
confirmation of delivery by the service, or sent by regular U.S. mail, postage
prepaid, to the recipient’s address as set forth in this Agreement.

8.6 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without regard to
its principles of conflicts of laws.

8.7 Plan Governs. This Agreement is and shall be subject in every respect to the
provisions of the Plan, as amended from time to time, which is incorporated
herein by reference and made a part hereof.

8.8 Notice, Access and Consent. By Grantee’s signature and the Company’s
signature below, Grantee and the Company agree that the Shares are granted under
and governed by the terms and conditions of the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), and the Restricted Stock Agreement. The current
Prospectus relating to the shares of Common Stock offered under the 2004
Incentive Plan, the Plan and the Restricted Stock Agreement are available on the
Company’s intranet website at www.inside.lightbridge.com and at
www.optionslink.com and can be downloaded or printed for your convenience, or
provided in written form by contacting the Company’s Human Resources Department
at 30 Corporate Drive, Burlington, MA 01803, 781-359-4000. By Grantee’s
signature below, Grantee consents to the delivery of those documents in the
manner described herein.

8.9 Award Subject to Claims or Creditors. The Grantee shall not have any
interest in any particular assets of the Company, its parent, if applicable, or
any Subsidiary by reason of the right to earn an Award under the Plan and this
Agreement, and the Grantee or any other person shall have only the rights of a
general unsecured creditor of the Company, its parent, if applicable, or a
Subsidiary with respect to any rights under the Plan or this Agreement.

8.10 Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

8.11 Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

8.12 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and assigns
except as may be limited by the Plan.

This Agreement is executed in two (2) counterpart originals, one (1) to be
retained by the Grantee and one (1) to be retained by the Company.

      Date of Award:   Lightbridge, Inc.
 
  By:
 
   
 
  Title:

30 Corporate Drive
Burlington, MA 01803
Attention: General Counsel

2

GRANTEE’S ACCEPTANCE

The undersigned hereby accepts the Award of the Restricted Stock described in
this Agreement and agrees to the terms and conditions thereof. This Award must
be accepted by      to be effective.

GRANTEE:

Signature

Acceptance Date:
Name:

(Please Print)

Address:

Social Security Number:

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
Company a total of      shares of the Common Stock of the Company represented by
stock certificate number      to be delivered herewith, and does hereby
irrevocably constitute and appoint      as attorney to transfer said shares on
the books of the Company with full power of substitution in the premises.

Dated:      

Signature

Name:

(Please Print)

3